-E    ki7CTORh’EY                @ENEEXAL
                      ol?      TEXAS


                       April    24,    1963


Hon. Frank Briscoe                    Oplnion~No. c-65
District Attorney
Harris County                         Re:     Whether the Texas Liquor
Houston, Texas                                Control Act prohibits the
                                              advertising of alcoholic
                                              beverages by employment of
                                              handbills where such hand-
                                              bills are delivered on
Dear Sir:                                     prlvately.owned property.
          You have requested an opinion of this office on the
following question:
                 "Whether the Texas Liquor Control Acts
            prohibits the advertising of alcoholic
            beverages by employment of handbills where
            such handbills tre delivered on privately
            owned property.
            Article 666-50, Vernon's Penal Code, r,eadsas
follows:
                 "It shall be a violation of the law for
            any person to advertise any alcoholic beverage
            or the sale of any alcoholic beverage by the
            employment or use of a sound vehicle, sound
            truck or hand bills on any publit street,
            alley, or highway In this State.
          There are no court decisions or Attorney General's
opinions contruing,Article 666-50, Vernon's PentilCode.
Further, other sections of the Texas Liquor Control Act per-
taining to advertising are,not helpful In answering the
question presented.
          The definition of Public Highway found in Black's
Law Dictionary, fourth Edition, does not Include privately
owned property. The definition is as follows:
                 "PUBLIC HIGHWAY, One under the control
            of and kept by the public, established by
            regular proceedings for the purpose, or
            generallyused by the public for twenty
            years; or dedicated by the owner of the soil
                                -319-
Hon. Prank Briscoe, page 2 (C- 65)

          and accepted by the proper authorltles and
          for the maintenance of which they aresrespon-
          sible. State v. Gross, 119 N.C. 868, 26 S.E.
91.

               "It includes roads, streets, alleys,
          lanes, courts, places, trials, and bridges,
          laid out or erected as such by the public,
          or, if laid out and erected by other,
          dedicated or abandoned to the public, or
          made such in actions for the oartltlon of
          real property. Pattzrson v. Munyan, 93
Cal. 128, 29 P. 250.
          hit appears that the language of Article 666-50,
Vernon's Penal Code does not prohibit the advertising of
alcoholic beverages by employment of hand bills, as long as
other regulations.pertaining to advertising are complied
with, where such hand bills are delivered on privately owned
property.
                     SUMMARY
               The Texas Liquor Control Act does not
          prohibit the advertising of alcoholic beverages
          by employment of hand bills when such hand bills
          are delivered on privately owned.property.
                            Yours 'very truly,

                            WAGGONER CARR
                            Attorney General of Texas



                            -"Irwin R. Salmanson
                              Assistant Attorney General
1RS:cjs
APPROVED:
OPINION COMMITTRR:~
W. V. Geppert, Chairman
Scott Harrison
Edward R. Moffett
Malcolm Quick
APPROVRD FOR THE A'M'ORNHYGENERAL
By: Stanton Stone
                            -320-